Citation Nr: 0402719	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  

2.  Entitlement to service connection for low back 
disability.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for peripheral 
neuropathy of the left arm.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran currently resides in 
Florida; consequently, the St. Petersburg, Florida, RO 
currently has jurisdiction over the veteran's claim. 

In January 2001, the veteran raised a claim of entitlement to 
a 100 percent rating for service-connected disability due to 
surgery performed on the cervical spine and thoracic spine in 
January 2001.  In a July 2003 statement, the veteran's 
representative raised claims for service connection for 
depression and sexual disfunction, claimed to be secondary to 
the veteran's service-connected injuries.  These matters are 
referred to the RO for all appropriate evaluation and 
adjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service medical records show that in June 1973, 
he was evaluated for deep pain in the low back and left side 
after a fall from a plane.  As reported, the veteran, in the 
course of the fall, struck his buttock on the step that 
projected from the plane.  The veteran was treated with 
Robaxin, Parafon forte, heat and message.  The veteran 
appears to argue that he currently has cervical spine, low 
back and left arm disabilities associated with the fall in 
1973.  Private medical opinions have been submitted on behalf 
of the veteran's claim to suggest an etiological relationship 
between existing neck, back and left arm disabilities and the 
veteran's military service.  Additional examination is 
required to determine current diagnoses and to obtain an 
opinion as to the medical probability that the veteran's 
current disabilities are related to injury, disease or event 
noted during the veteran's military service.  

In addition, the veteran was seen in December 1973 for 
complaints of pain to palpation over the liver and spleen.  
No diagnosis referable to the liver was recorded.  The 
veteran has a current diagnosis of hepatitis C.  The veteran, 
on his December 2000 application for benefits, suggested that 
this condition may have been the result of a blood 
transfusions required during his surgery for his collarbone 
in 1973, for his partial gastrectomy in 1982 or for his wrist 
surgery in 1983.  No nexus opinion has been obtained to 
determine the medical probability that current disability is 
related to injury, disease or event noted during the 
veteran's military service.  

Furthermore, an undated service medical record, a report of 
physical examination, shows a high frequency hearing loss.  
The veteran's DD Form 214 shows that the veteran's primary 
military specialty was pilot.  An examination is necessary in 
order to determine if the veteran currently has hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2003) and to 
obtain an opinion as to the medical probability that such 
disability is related to injury, disease or event noted 
during the veteran's military service.  

1.  The veteran should be afforded spine 
examinations in order to determine the 
current nature of any existing cervical 
spine and low back disabilities.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis and to offer an 
opinion as to the etiology of any 
existing cervical spine and low back 
disabilities.  In particular, the 
examiner is requested to state whether it 
is at least as likely as not (a 
probability or 50 percent or more) that 
the veteran currently has cervical spine 
or low back disability related to injury, 
disease or event noted during the 
veteran's military service.  The clinical 
bases for the opinion should be set forth 
in detail.  

2.  The veteran should be afforded a 
neurological examination in order to 
determine the existence of, and if 
existent the etiology of peripheral 
neuropathy of the left arm.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiners for use in studying the case.  
The examiner is requested to provide an 
opinion as to the medical probability 
that the veteran currently has peripheral 
neuropathy of the left arm related to the 
veteran's military service.  In this 
regard, the examiner is requested to 
state whether it is at least as likely as 
not (a probability of 50 percent or more) 
that the veteran has peripheral 
neuropathy of the left arm related to 
injury, disease or event noted during his 
military service.  

3.  The veteran is to be afforded a VA 
liver examination in order to determine 
the existence of, and if existent the 
etiology of hepatitis C.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  The examiner is 
requested to provide an opinion regarding 
the medical probability that the veteran 
currently has hepatitis C as a result of 
his military service or treatment 
provided for service-connected 
disability.  The examiner is requested to 
state whether it is at least as likely as 
not (a probability of 50 percent or more) 
that the veteran has hepatitis C related 
to military service or service-connected 
disability.  The clinical bases for this 
opinion should be set forth in detail.  

4.  The veteran should be afforded a VA 
audiometric examination in order to 
determine the current nature and etiology 
of any existing hearing loss.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to state 
whether it is at least as likely as not 
(a probability of 50 percent or more) 
that the veteran has hearing loss 
disability (38 C.F.R. § 3.385) related to 
injury, disease or event noted during his 
military service.  The clinical bases for 
this opinion should be set forth in 
detail.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



